Citation Nr: 1739454	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  03-27 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  A notice of disagreement was received in July 2010, a statement of the case was issued in March 2014, and a VA Form 9 was received in March 2014. 

In a March 2014 rating decision, the RO granted an increased evaluation of 50 percent for PTSD, effective October 28, 2009, the date of the Veteran's claim for increase.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 50 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In February 2017, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity; his symptoms do not more nearly approximate occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for the Veteran's PTSD are not met.  38 U.S.C. A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased evaluation, the VCAA requires generic notice, that is, namely, information sent to the Veteran indicating that he or she must submit evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In the present case, the VCAA duty to notify was satisfied by letters sent to the Veteran in November 2009 and December 2009 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letters informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence.  In any event, in his statements, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

The VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are post-service treatment records, Social Security records, and VA examinations.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder. 

In February 2017, the Board remanded this claim to obtain updated treatment records and to afford the Veteran a VA examination.  Additional records were associated with the claims file and the Veteran was afforded a VA examination in March 2017.  As such, the evidence indicates that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim.

II. Entitlement to a Rating Higher than 50 Percent for PTSD

The Veteran seeks a rating higher than 50 percent for his PTSD.  He asserts his symptoms are more severe than what is represented by a 50 percent rating.


Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

The current regulations establish a general rating formula for mental disorders. 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130, Diagnostic Code 9411, is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of the Veteran's occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.  

The Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Therefore, it is not applicable to the instant case.

The Veteran is rated as 50 percent disabled due to his PTSD.  A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is objective evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

A global assessment of functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Facts

Service connection for PTSD was established by an April 2008 rating decision, at which time a 30 percent rating was assigned, effective August 3, 2007.  A claim for an increased rating was received in October 2009; his claim was denied in a February 2010 rating decision.  In a March 2014 rating decision, his disability rating was increased to 50 percent, effective October 28, 2009, the date of his claim for increase.

VA treatment records indicate the Veteran has participated in group and individual therapy.

A March 2009 VA treatment note indicates the Veteran sought treatment for symptoms of daily intrusive thoughts, nightmares, hyperarousal, depression and irritability.  He reported that he avoided people and preferred being alone.  He reported suicidal ideation.  The social worker stated that the Veteran was currently very depressed and had feelings of hopelessness, and tended to isolate himself, even away from his family.  The social worker also stated that although the Veteran was currently taking medication for anxiety and depression, he continued to feel isolated, hopeless, and depressed.

A June 2009 VA treatment note states the Veteran's GAF score was 50, and that he continued to have symptoms more than 50 percent of the time, including hypervigilance.  It was noted that he dropped out of the Evaluation and Brief Treatment PTSD Unit (EBTPU) after several sessions due to intolerable anxiety, and that he experienced worsened PTSD, anxiety and depression since starting the therapy.

The Veteran was afforded a VA examination in December 2009.  He reported his symptoms as nightmares, feeling on edge and avoiding people.  He also reported trouble sleeping, irritability, and poor concentration.  The Veteran indicated he was not working because of his anxiety and desire to avoid people.  He stated he had no social life, spending much of time in his bedroom and that at family affairs he does not participate and instead stays in his room.  He did not report any delusions or hallucinations.  The examiner stated that his behavior in the interview was appropriate, but he was very apathetic.  He talked about wishing he were dead but had no active plans for suicide.  He maintained minimal personal hygiene and there was no impairment in basic activities of living.  He was oriented as to person, place and time and could recite his Social Security number backwards without a single error, indicating no gross cognitive impairment.  He described some memory problems, but the examiner stated they were more likely than not due to his extremely poor concentration, with no significant short-term or long-term impairment.  There was no obsessive or ritualistic behavior.  Rate and flow of speech was slow and sparse; however, in the brief replies to questions put to him, he was logical.  There were no reported panic attacks or impaired impulse control.   The examiner stated that the Veteran's GAF was 49, with suicidal ideation, no friends and inability to keep a job.

The Veteran submitted a statement, received in July 2010, indicating that he suffers from many symptoms, including anger and panic attacks, despite taking numerous medications.

An August 2010 VA treatment note indicated he was "not doing well" and he stated that he is in a constant state of feeling that "something bad is gonna happen to me."  The physician stated that the Veteran was actively symptomatic for PTSD and had some depressive symptoms.  The Veteran also reported panic attacks and anxiety.  It was noted that the Veteran was hopeless at living with PTSD for so long, but was not suicidal, with protective factors including his wife, children and his church.  The physician stated that the Veteran's current medications were not fully effective.

The Veteran was afforded a VA examination in January 2013.  The Veteran was assessed with a GAF score of 50-52.  The examiner stated that the Veteran's PTSD symptoms were in the mild clinical range causing subjective distress, while his depression was in the moderate clinical range, causing significant social impairment as well as notable subjective distress.  The examiner indicated that the Veteran's PTSD symptoms were directly related to combat experiences, while the depression was more likely than not a new and separate condition associated with the chronic pain that has increased to the severe range over the last few years, as well as the impairment of the numerous other medical conditions.  The Veteran was noted to have occupational and social impairment with reduced reliability and productivity.  During examination, the Veteran indicated he had a caring relationship with his wife and good relationships with his children and grandchildren.  It was noted that he attends church every Sunday, takes walks, and does small projects at the house.  He also reported watching television shows, and visiting his children and grandchildren.  Although he reported good relationships with his large family, he indicated he feels so ill and tired most of the time he cannot enjoy the interactions or activities.  The examiner stated psychologically the Veteran presented as fatigued, anhedonic and pessimistic.  The Veteran described the depressed mood as chronic and could not remember when it began, but added it has been at least 10 years.  He also reported a few sporadic symptoms of PTSD and reported low-grade anxiety.  The examiner stated that independent of the multiple other conditions, the Veteran's PTSD was in the mild clinical range and was not severe enough to interfere with his ability to work.

The Veteran was afforded a VA examination in March 2017.  The examiner stated that the Veteran continues to meet diagnostic criteria for PTSD (mild) and major depressive disorder, recurrent, moderate.  The examiner reported that the Veteran's symptoms are presently assessed to result in clinically significant distress and mild-moderate social and occupational impairment.  It was noted that it was not possible to differentiate what portion of each symptom was attributable to each diagnosis because the symptoms are mutually aggravating.  The examiner stated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran indicated he was still married, for 46 years, and that he maintained good relationships with his children and grandchildren.  He also described a good relationship with his brother.  Examination revealed his hygiene was within normal limits, his behavior was normal, his speech was normal, but his affect was slightly restricted.  Memory was within normal limits.  He reported occasional morbid ideation without plan/intent, and indicated he manages the thoughts well by pushing them aside and not considering them seriously.  He indicated that he has the thoughts daily, but denied significant impact.  The Veteran reported anxiety, anger, feeling no emotions or being "numb," avoiding others, and difficulty sleeping due to nightmares.  The examiner noted that the Veteran engages in regular social and leisure activities, albeit to a limited extent; social engagements are limited to family.  The Veteran reported that he was able to complete trade school and maintain consistent employment following his separation from service until his retirement in 2009.  He denied employment since retiring.


Analysis

As noted, to warrant a rating of 70 percent, the Veteran's symptoms should more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

Having carefully considered the Veteran's lay contentions in light of the evidence of record and the applicable law, the Board finds that the overall evidence shows that the Veteran's disability more closely approximates the currently assigned 50 percent disability rating for the entire appeal period.  

The Board notes that it is not entirely clear whether all of his psychiatric symptoms can be attributed to his service-connected PTSD or to his nonservice-connected depression.  Of note, the January 2013 VA examiner separated out the symptoms, reporting that the Veteran's PTSD symptoms were mild, while his depression symptoms were mild to moderate; however, the March 2017 VA examiner indicated that it was not possible to distinguish the symptoms.  Resolving all doubt in the Veteran favor, the Board will attribute all symptoms to the Veteran's service-connected PTSD.  See e.g. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

However, even attributing all symptoms to his PTSD, the Board finds that his symptoms do not more nearly approximate a 70 percent rating, and do not demonstrate occupational and social impairment with deficiencies in most areas.  The evidence does not indicate that the Veteran has symptoms such as obsessional rituals that interfere with routine activities, with speech intermittently illogical, obscure or irrelevant, nor is he experiencing near-continuous panic or depression affecting the ability to function independently.  The Board also does not find that the Veteran is entitled to a 100 percent disability rating because the evidence does not suggest a total occupational and social impairment, due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations.  Nor has the Veteran displayed grossly inappropriate behavior to the point of endangering himself or others.  The record also does not show that he suffers from disorientation to time or place, memory loss for his name or the names of his close relatives.

Despite the Veteran's reported symptoms, such as depression, nightmares, and irritability, the evidence showed that the Veteran was oriented in all spheres and appropriately groomed and dressed throughout the course of this appeal.  He had normal speech, and was not found to have impairment in abstract thinking or difficulty in understanding complex commands.  Moreover, he was able to establish and maintain several effective social relationships.  Indeed, he reported that he has maintained a long relationship with his wife, children, grandchildren, and brother.  Records show the Veteran reported that although he did not engage in many social activities, he enjoyed attending church every week, watching television, visiting relatives and doing small projects at the house. 

The evidence consistently shows that the Veteran's PTSD is not manifested by symptoms such as intermittently illogical speech, near continuous panic, spatial disorientation, or neglect of personal appearance.  The Veteran was consistently found to be oriented in all spheres and to have no evidence of impairment of thought due to his PTSD.  He was appropriately dressed and groomed and did not report near-continuous panic.  In the most recent VA examination, in March 2017, the Veteran reported that he was able to complete trade school and maintain consistent employment following his separation from service until his retirement in 2009.  These symptoms are consistent with occupational impairment associated with a 50 percent rating, and do not more nearly approximate a rating of 70 percent. 

Thus, the Board finds that based on the overall record evidence, including the Veteran's lay statements, the effects of the Veteran's PTSD symptoms are of a type, frequency, and severity that are in accord with the level of impairment contemplated by the criteria for the currently assigned 50 percent schedular rating for the entire appeal period.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating higher than 50 percent for PTSD is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


